
	
		I
		111th CONGRESS
		2d Session
		H. R. 4663
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a permanent exclusion of all gain on certain small business
		  stock.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Investment in Small
			 Businesses Act of 2010.
		2.Permanent exclusion of
			 all gain on certain small business stock
			(a)In
			 generalSubsection (a) of
			 section 1202 of the Internal Revenue Code of 1986 (relating partial exclusion
			 for gain from certain small business stock) is amended to read as
			 follows:
				
					(a)ExclusionIn the case of a taxpayer other than a
				corporation, gross income shall not include any gain from the sale or exchange
				of qualified small business stock held for more than 5
				years.
					.
			(b)Conforming
			 amendments
				(1)Section 1(h) of
			 such Code is amended—
					(A)in paragraph (4)
			 by amending subparagraph (A) to read as follows:
						
							(A)collectibles gain,
				over
							;
				and
					(B)by striking
			 paragraph (7).
					(2)Section 57(a) of
			 such Code is amended by striking paragraph (7).
				(3)The heading for
			 section 1202 of such Code is amended by striking Partial.
				(4)The item relating
			 to section 1202 in the table of sections for part I of subchapter P of chapter
			 1 of such Code is amended by striking Partial exclusion and
			 inserting Exclusion.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to stock acquired after February 17, 2009.
			
